HonorableHoughtonBrownlee,Chairman,
Committeeon ContingentExpenses
The Senate
Austin,Texas

Dear SenatorBrownlee:

                          OpinionNo. O-5111
                          Re: Authorityto )XIYadditionalcompensation
                              to the JournalClerk and his assistant,
                              under facts stated.

Your requestfor an opinionfrom this departmentis as follows:

    "A resolutionadoptedby the Senate at the close of the regular
    sessionof the 47th Legislaturecontainsthe followingparagraph:

         "'Resolved,that there shall be Printedseven hundredfifty
         volumes of the Senate Journals . ". . . The printing,of such
         Senate Journalsshall be done in accordancewith the provisions   .
         of this resolutionunder supervisionof the Chairmanof the
         Committeeon ContingentExpense. . . . When the accountshave
         been certifiedto by the Chairmanof the Committeeon contingent
         expenses,said accountsshall be paid out of the contingent
         expensefund, etc."

"Ass&iingthat the proper printingof the Journalsinvolvesa large
amount of correctingand editingof copy and ofpefreading and indexing,
did the foregoingparagraphauthorizethe Chairmdnof the Committeeon
ContingentExpensesto incur any expensefor this work in additionto the
salariesof the JournalClerk and his assistantfor 90 days?

    "The resolutionprovidedthat these clerksbe retained90 days each,
    presumablyfor the purposeof doing said editing,proofreading,
    indexing,etc.

    "At the expirationof this period,these clerks reportedto the
    Chairmanof the Committeeon ContingentExpensesthat they had
    laboreddiligentlybut had not completedthe work and that they
    wished to return the Journalmanuscriptand other materialsinto his
    custody.
HonorableHoughtonBrownlee- Page $     (o-5111)



     "Aftersome discussion,the Chairmanof the Committeeon Contingent
      Expense (underautnoritj-of‘iheabovekuotedparagraph)employedthe
      same two clerks t.1continuekheirwork long enough to make possible
      the publicationof the Journals. And the questionis: Can they
      legallybe paid for these services?"

Your questionshouldbe answeredin the negative. Our reasonsfor this
answer are fully statedby a similarruling in our CplnionNo. o-5044,
addressedto the Hon. Geo. H. Sheppard,Comptrolleroi Public Accounts,
a copy of which we hand you herewith.

The Legislaturehaving most specificallyauthorizedthe extra serviceof
these clerks for ninety days each, we can not enlargethe employment
beyond that time. Without such enlargerlent, there is no preexisting
law for payment.

                                   Very truly yours

                              ATTORNEYGENERALOFTEXAS

                              s/ Ocie Speer



                              By
                                    Ocie Speer
                                     Assistant

CS:mr/ ldw

Enclosure

APPROVEDFEB. 19, 1943
s/GroverSellers
FIRST ASSISTANT
AT!2ORWEYCSNSRAL

APPROVEDOPINIONCOMMITTEE
BY B. W. B.
CHAIRMAN